Citation Nr: 0311304	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of punji 
stick wound.  

2.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling before December 31, 2001 and as 70 percent 
disabling as of December 31, 2001.  

3.  Entitlement to an initial compensable disability rating 
for retained shrapnel and scar of the left upper eyelid, 
residuals of shell fragment wound  

4.  Entitlement to an initial compensable disability rating 
for scars of the right shoulder area, residuals of shell 
fragment wound.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board notes that the veteran submitted a formal claim for 
a total disability rating based on individual unemployability 
(TDIU) in April 2001.  Work product in the claims folder 
dated in February 2002, at the time the statement of the case 
in the instant appeal was issued, indicated that the folder 
was to be forwarded to the appropriate personnel for 
adjudication of that issue.  In the April 2002 substantive 
appeal, the veteran's representative indicated that he wished 
for the TDIU issue to be addressed as part of the increased 
rating claims on appeal.  The RO certified the appeal and 
forwarded the claims folder to the Board shortly thereafter.  
Thus, the Board cannot discern from the claims folder before 
it whether the RO has in fact adjudicated the TDIU claim.  To 
the extent necessary, the matter is referred to the RO for 
the appropriate action.  

The veteran was previously represented in this appeal by an 
attorney.  Correspondence from the veteran dated in April 
2003 indicated that this representation ended in October 
2002.  He has not appointed any other individual or 
organization as his representative.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence or allegation of current chronic 
residual of in-service punji stick wound.  
3.  Before December 31, 2001, the veteran's PTSD is 
manifested by subjective complaints including sleep 
disturbance and nightmares, intrusive thoughts, anger, 
depression, and guilt.  Objective examination is essentially 
normal.  The veteran has one or two friends and had 
maintained his current marriage for 27 years.  He was 
unemployed due to physical problems but had a history of work 
issues due to anger and frustration.         

4.  As of December 31, 2001, the veteran's PTSD is manifested 
by essentially unchanged subjective complaints, with the 
addition of increased social isolation and significant 
symptoms of depression.  Objective findings include marginal 
grooming and hygiene, lack of eye contact, subdued and slow 
speech, depression and anxiety, psychomotor retardation, and 
significantly impaired concentration.  The December 2001 VA 
psychiatric examiner finds the veteran to be unemployable due 
to PTSD symptoms.  

5.  Residuals of shell fragment wound to the left upper 
eyelid include retained foreign body in the eyelid and tiny 
scar with no associated symptoms or disfigurement.  There is 
no evidence of symptoms such as vision problem, redness, 
soreness, or pain associated with the retained foreign body.  

6.  Residuals of shell fragment wound to the right shoulder 
include tiny scars measuring only millimeters in size without 
associated disfigurement or symptoms, X-ray evidence of 
retained foreign bodies, and complaints and findings of 
tenderness in the right deltoid region.  There is no 
underlying muscle damage.    
  

CONCLUSIONS OF LAW

1.  Service connection for residuals of punji stick wound is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).    

2.  The criteria for an initial disability rating greater 
than 50 percent for PTSD before December 31, 2001 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2002).  

3.  The criteria for a 100 percent initial disability rating 
for PTSD as of December 31, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2002).  

4.  The criteria for an initial compensable disability rating 
for retained shrapnel and scar of the left upper eyelid, 
residuals of shell fragment wound, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Code 7805 (2002); 67 Fed. Reg. 49,590 
(July 31, 2002) (to be codified at 38 C.F.R. pt. 4).    

5.  The criteria for an initial 10 percent disability rating 
for scars of the right shoulder area, residuals of shell 
fragment wound, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805 (2002); 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 2000 rating decision and 
February 2002 statement of the case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his claim.  
In addition, a letter to the veteran dated in May 2001, 
addressing his claim for an increased rating based on 
unemployability, explained what types of evidence VA would 
secure on his behalf and his responsibility to identify 
sources of evidence and to, if needed, authorize the release 
of such evidence.  The Board finds these actions sufficient 
to comply with VCAA notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 180 (2002). 

With respect to the duty to assist, the claims folder 
contains service medical records, VA and Vet Center medical 
treatment evidence, and reports of several relevant 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no indication from the claims folder or 
allegation from the veteran that any pertinent VA or private 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

Finally, as he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against service connection for residuals of punji stick 
wound. Id.  Although service medical records reflect 
treatment in March 1969 for anterior chest pain following 
being struck in the chest by pugil (sic) stick, the veteran 
does not currently endorse, and the medical evidence does not 
currently show, any chronic residual of the injury.  
Specifically, during the December 2001 VA examination, the 
veteran denied having any injury or complaint related to a 
punji stick or that he was attempting to secure any 
disability for it.  Service connection for any disorder 
requires the existence of current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence or allegation of current 
disability, the claim must be denied.  
     

Increased Initial Disability Ratings

Factual Background

The veteran submitted a VA disability compensation claim in 
July 2000 for PTSD and shrapnel wounds.  VA medical records 
obtained in connection with the claim showed that he 
presented in May 1999 for evaluation of unrelated injuries.  
He related that he suffered some minor shrapnel injuries in 
service but did not have any ongoing residual problems.  

In response to a request for records, the veteran's Vet 
Center therapist provided a September 2000 statement 
summarizing current findings.  The veteran had problems with 
sleeplessness, nightmares, intrusive thoughts, anger, 
depression, isolation, and getting out of the house.  Every 
conversation focused on Vietnam.  During the interview, he 
presented with hyperarousal, pressured speech, and difficulty 
keeping directed thoughts.  He had a history of heavy alcohol 
use but was now sober.  The therapist stated that the veteran 
met the criteria for PTSD.  

In September 2000, the veteran underwent a VA examination for 
evaluation of shrapnel wounds.  He reported incurring 
shrapnel wounds to the face and right shoulder.  There was 
apparently still retained shrapnel in the left orbit and 
right shoulder.  He had right shoulder pain with certain 
movements and tenderness to touch.  The examiner noted that 
service medical records were not available for review.  
Examination revealed several small scars around the right 
shoulder and on the left upper eyelid.  They were only a few 
millimeters in size but consistent with shrapnel injury.  A 
foreign body was palpable just under the skin of the left 
eyelid, measuring two to three millimeters in size.  There 
was localized tenderness in the right deltoid region of the 
right shoulder but no palpable foreign body.  The examiner 
stated that the physical findings and history were consistent 
with service-related shrapnel injuries.  There was no 
significant disfigurement from the scars, through there was 
some residual pain and tenderness in the right shoulder.  X-
rays of the right shoulder showed multiple metallic foreign 
bodies consistent with a history of shrapnel injury.  Skull 
X-rays showed a probable three-millimeter foreign body about 
the left orbit, although the density was not typical of 
metal.  

Also in September 2000, the veteran was afforded a VA 
psychiatric examination.  He related symptoms including 
frequent dreams and night sweats, intrusive thoughts, sleep 
problems, hypervigilance, exaggerated startle response, 
claustrophobia, survivor guilt, and hyperarousal.  He 
preferred to be alone.  He had one or two friends but 
apparently had some conflict with them.  His wife related 
that the veteran had had serious temper problems for a number 
of years, but which had improved over time.  By way of 
history, it was noted that the veteran's first wife died two 
months after his separation from service.  He consequently 
used drugs and alcohol heavily for several years.  He had 
been essentially abstinent since 1988.  He had been married 
to his second wife for 27 years and had grown children.  The 
veteran was unemployed and receiving Social Security 
disability for orthopedic problems.  However, he related a 
history of inability to hold a job for more than one year and 
of frequently walking off the job due to anger and 
frustration.  The examiner noted that the veteran seemed to 
have a good work ethic and a fairly continuous work history, 
although in multiple occupations.  

During the interview, the veteran was open and verbal, and 
did not appear guarded or defensive.  He was alert and 
oriented, maintained good eye contact, presented in a 
reasonable social fashion with appropriate grooming and 
hygiene, and without unusual behaviors or mannerisms.  Mental 
status examination was essentially unremarkable.  Voice was 
normal in tone and pace.  There was no apparent significant 
anxiety or depression.  Affect was fairly full ranging with 
apparently dysphoric underlying mood.  There was no 
impairment in concentration or attention.  Memory was 
functionally intact.  Psychomotor activity was within normal 
limits.  There was no evidence of thought disorder.  The 
diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55, noting that PTSD 
symptoms appeared to have impacted employability as shown by 
his work history.  The veteran was able to interact with 
other individuals on a brief, superficial basis but had 
difficulty with long-term relationships.  The examiner noted, 
however, the veteran's long marriage and report of friends.  
He also noted the existence of mild psychosocial stressors 
related to finances.  In addition, the veteran appeared to 
have little in the way of support system.  

In the December 2000 rating decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent.  The RO also granted service connection for 
retained shrapnel in the left upper eyelid and right shoulder 
scars as residuals of shrapnel wounds, assigning a 
noncompensable (zero percent) rating for each disability.  
Finally, the RO denied service connection for residuals of 
punji stick wound.  The veteran perfected an appeal of this 
decision.  

VA medical records showed that the veteran presented in 
November 2000 with complaints related to right shoulder 
injury incurred when he fell from a horse in August.  It was 
noted that September 2000 X-rays were negative.  There was 
tenderness about the right scapula but reduced active range 
of motion.  Notes from further showed an assessment of 
probable rotator cuff tear with impingement syndrome.  

The veteran underwent another VA examination in December 
2001.  With respect to the left eye shrapnel wound, he 
related that only caused trouble if the eye was bumped or 
rubbed hard.  He denied any vision problems, redness, 
soreness, or pain.  It was not much of a bother.  With 
respect to the right shoulder shrapnel, it was noted that 
shrapnel fragments were lodged near the humerus.  The veteran 
had some discomfort and soreness that flared up about twice a 
year.  On a regular basis, he had some discomfort with 
overhead activities or raising the arm to the front or side.  
He could not identify limitation of any activities.  It was 
more of an inconvenience.  Examination revealed obvious 
foreign body when the left eyelid was stretched.  There was 
no tenderness to touch, no redness, swelling, or sign of 
irritation of the globe or lid.  The right shoulder was 
normal to visual inspection.  There was some discomfort with 
strength testing and pain on abduction and flexion of the 
shoulder beginning at 80 degrees and extending through about 
100 degrees.  Range of motion was full.  There were two 
small, pockmark-type scars he identified as the entry point 
for the shrapnel.  The muscles were well developed and 
negative for evidence of atrophy or previous trauma or 
destruction.  There was full muscle strength.  There were no 
significant scars other than the tiny entry scars.  There 
were no adhesions.  The examiner commented that the eye 
shrapnel was clearly present but bothered the veteran to a 
minimal extent and did not seem at all disabling.  She added 
that the right shoulder did not seem to cause much 
disability.  X-rays of the right shoulder showed metallic 
foreign bodies in the soft tissue unchanged from September 
2000 films.  

Also in December 2001, the veteran was afforded another VA 
psychiatric examination.  He had not worked since 1997, when 
he developed some physical problems.  He continued to 
describe a spotty work history due to interference from 
psychiatric symptoms.  The veteran had difficulty tolerating 
brief and superficial contact with other people.  He rarely 
came into town from his home.  PTSD symptoms included 
exaggerated startle response, hypervigilance, nightmares with 
sleep disturbance, intrusive thoughts, and survivor guilt.  
In addition, the veteran endorsed significant symptoms of 
depression.  He had little motivation, extremely low energy, 
and poor appetite.  He recently made a suicide gesture, 
taking a gun into a closet with the intention of killing 
himself, but did not follow through.  He was not receiving 
any treatment.      

During the interview, the veteran was alert and oriented, 
open and verbal, and not guarded of defensive, but very 
socially withdrawn and uncomfortable.  He appeared to be 
extremely depressed and anxious and maintained virtually no 
eye contact.  He had difficulty responding to questions; some 
information had to be obtained from his wife.  Grooming and 
hygiene were marginal.  Mental status examination was 
significant for subdued and slow speech, depressed and 
anxious affect with congruent underlying mood, psychomotor 
retardation, and significant impairment of concentration.  
Often, there were long latencies between a question and 
answer.  The veteran frequently did not respond to questions 
at all and occasionally appeared to lose track of the 
conversation.  Memory was functionally intact.  There was no 
evidence of thought disorder.  The diagnosis was PTSD with 
associated significant depression.  The examiner assigned a 
GAF score of 40, noting that the veteran's present PTSD 
symptoms were so severe as to preclude employment.  He 
explained that, even though the veteran apparently stopped 
working due to physical problems, his PTSD symptoms were so 
severe as to prevent substantial gainful activity, even if 
his physical disabilities were not considered.  The examiner 
added that the veteran had significant psychosocial stressors 
in the form of social isolation, lack of employment, and lack 
of social support.  

In a February 2002 rating action, the RO increased the 
disability evaluation for PTSD to 70 percent effective 
December 31, 2001, the date of the VA examination.  The 
disposition of the other claims remained unchanged.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  PTSD

The veteran's PTSD is evaluated under Diagnostic Code (Code) 
9411.  38 C.F.R. 
§ 4.130.  Under Code 9411, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.    

The PTSD is rated as 50 percent disabling before December 31, 
2001.  Reviewing the evidence, the Board finds that the 
overall disability picture for this time period does not more 
closely approximate the criteria for the next higher rating.  
38 C.F.R. § 4.7.  Evidence of record reflects subjective 
complaints including sleep disturbance and nightmares, 
intrusive thoughts, anger, depression, and guilt.  Although 
he preferred to be alone, he had one or two friends and had 
maintained his current marriage for 27 years.  He was 
unemployed due to physical problems but had a history of work 
issues due to anger and frustration.  The September 2000 
statement from his Vet Center therapist reflects findings of 
hyperarousal, pressured speech, and difficulty keeping 
directed thoughts.  However, the September 2000 VA 
psychiatric examination was essentially normal.  The 
associated GAF score is 55, denoting moderate symptoms.  
There is no evidence suicidal ideation, obsessional rituals, 
thought disorder, significant panic or depression, impaired 
impulse control, disorientation, or neglect of personal 
hygiene.  Accordingly, the Board finds that the preponderance 
of the evidence is against an initial disability rating 
greater than 50 percent for PTSD before December 31, 2001.  
38 C.F.R. § 4.3.  To this extent, the appeal is denied.       

As of December 31, 2001, the PTSD is rated as 70 percent 
disabling.  The December 2001 VA psychiatric examination 
shows largely unchanged symptoms but with evidence of 
increased social isolation and significant symptoms of 
depression, including reduced motivation, energy, and 
appetite, as well as recent suicide gesture.  Findings 
include marginal grooming and hygiene, lack of eye contact, 
subdued and slow speech, depression and anxiety, psychomotor 
retardation, and significantly impaired concentration.  There 
is no evidence of memory loss or thought disorder.  The GAF 
score is 40, denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  The 
examiner states that the veteran is unemployable due to PTSD 
symptoms, regardless of his physical disabilities.  Although 
the criteria for a 100 percent rating are not specifically 
endorsed, the Board finds the VA examiner's opinion 
persuasive on the issue of extent of social and occupational 
impairment.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a 100 
percent disability rating for PTSD from December 31, 2001.  
38 C.F.R. § 4.3.  To this extent, the appeal is granted.  

2.  Ratings for Scars

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

By letter dated in March 2003, the Board advised the veteran 
of the change in the rating schedule, provided him with a 
copy of the amendments, and offered him the opportunity to 
present additional evidence or argument on the affected 
issues.  In April 2003, the veteran responded that he had no 
additional evidence or argument to submit.  Accordingly, the 
Board may consider each version of the regulations without 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  Under Code 7800, disfiguring 
scar of the head, face, or neck warrants a 10 percent rating 
if the disability is moderate and disfiguring.  A 30 percent 
rating is warranted when disability is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  The next higher rating of 30 percent is 
awarded when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent rating 
is assigned for a scar on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is award if 
the area or areas exceeds 12 square inches (77 sq. cm.).  
Code 7801 (to be codified at 38 C.F.R. pt. 4).  If a scar on 
other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802 (to be codified at 38 C.F.R. pt. 4).  
A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).

The left upper eyelid scar is currently rated as 
noncompensable under Code 7805.  The Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a compensable disability rating under any 
diagnostic code version.  38 C.F.R. § 4.7.  Examination 
reveals the presence of retained foreign body in the eyelid.  
However, there is no evidence associated disabling 
symptomatology, such as vision problem, redness, soreness, or 
pain.  The scar measures only millimeters in length and has 
no associated symptoms or disfigurement.  In fact, as shown 
in the September 2000 and December 2001 VA examinations, the 
veteran denies any real problems with the disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
retained shrapnel and scar of the left upper eyelid, 
residuals of shell fragment wound.  38 C.F.R. § 4.3.        

The right shoulder area scars are also currently rated as 
noncompensable under Code 7805.  In this case, the Board 
finds that the overall disability picture warrants a 
compensable disability rating under either version of Code 
7805.  38 C.F.R. § 4.7.  Examination reveals tiny right 
shoulder scars measuring only millimeters in size without 
associated disfigurement or symptoms.  However, the September 
2000 VA examination is significant for complaints and 
findings of tenderness in the right deltoid region.  Right 
shoulder X-rays show multiple metallic foreign bodies.  The 
Board acknowledges that the December 2001 VA examination 
shows absolutely no underlying muscle damage, such that there 
is no basis for rating the disability as muscle injury.  See 
38 C.F.R. § 4.73.  In addition, VA medical records show 
recent orthopedic right shoulder trauma.  Thus, to the extent 
the right shoulder area tenderness may be associated with the 
shell fragment wound, it is not precisely associated with a 
particular scar or appropriately ratable as muscle injury.  
However, the tenderness may be associated with limitation of 
right shoulder function.  Code 7805.  Although the December 
2001 VA examination finds no particular limited function of 
the right shoulder, the Board finds that the tenderness 
itself warrants the minimum compensable rating, or 10 
percent.  38 C.F.R. § 4.3.       
ORDER

Service connection for residuals of punji stick wound is 
denied.  

An initial disability rating greater than 50 percent for PTSD 
before December 31, 2001 is denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, a 100 percent initial disability rating 
for PTSD as of December 31, 2001 is granted.    

An initial compensable disability rating for retained 
shrapnel and scar of the left upper eyelid, residuals of 
shell fragment wound is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, an initial 10 percent disability rating 
for scars of the right shoulder area, residuals of shell 
fragment wound is granted.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

